DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of September 2, 2021.  Applicant’s arguments have been considered.

Priority:  08/22/2018
Status of Claims:  Claims 1 – 4, 6, 8 – 15 and 17 – 20 are pending.  Claims 1, 3, 4, 6, 12, 13, 15 and 18 have been AMENDED.  Claim 7 has been CANCELLED, with Claims 5 and 16 having previously been CANCELLED.  
Status of Office Action:  FINAL

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of a server, a first computing device, a mobile device, and a second computing device to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  (Specification paragraphs 30, 32, 74 – 77 additionally identify general computer components and communication operations, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.)  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Claims 2 – 4, 6 and 8 – 12, dependent from Claim 1, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 4, 6 and 8 – 12 also do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computer components associated with implementing a transportation arrangement, configuring a credit amount for defraying a transportation cost, associating, configuring conditions, issuing, receiving, determining, and allowing a portion of the credit amount for defraying a cost of the transportation, is not an inventive concept.
Independent system Claim 13 and independent method Claim 18 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 13 and 18 are substantially similar to method Claim 1.
Claims 14, 15, 17, 19 and 20, dependent from Claims 13 and 18, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 14, 15, 17, 19 and 20 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with implementing a transportation arrangement, configuring a credit amount for 
Therefore, Claims 1 – 4, 6, 8 – 15 and 17 – 20 are rejected under 35 U.S.C. 101.  Claims 1 – 4, 6, 8 – 15 and 17 – 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed September 2, 2021, have been fully considered but found not persuasive.
The Amendments to the claims have been entered.
Applicant has amended independent Claims 1, 13 and 18 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, implementing a transportation arrangement, and allowing a credit amount for defraying a transportation cost, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting an improvement to the functioning of the computing system, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an 
Applicant’s apparent reference to Berkheimer is unpersuasive because the 35 U.S.C. 101 rejection is not founded upon the grounds of being well understood, routine and conventional.
Claims 1, 13 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 13 and 18, along with Claims dependent from Claims 1, 13 and 18, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 4, 6, 8 – 15 and 17 – 20. 

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20210624 & PTO 892), particularly, the limitation(s) – regarding: implementing a vehicle platform for transportation arrangement, the system including a server, a first computing device configured to communicate with the server and corresponding to an enterprise entity, and a mobile device configured to communicate with the server and corresponding to an employee of the enterprise entity, the first computing device installed with an enterprise-end software version of the vehicle platform, and the mobile device installed with an application that corresponds to a passenger-end software version of the vehicle platform, the method comprising: configuring at the first computing device of the enterprise entity via the enterprise-end software version of the vehicle platform, a credit amount for distribution for defraying a transportation cost and one or more conditions associated with using the credit 

Conclusion
Art cited but not relied upon pertinent to application disclosure includes Juliver et al., U.S. 2012/0041675 generally identifying network communications, mobile device interaction with a server, billing subject to a business account, discounts and incentives based upon locations and travel metrics, communications regarding a vehicle providing transportation to an employee, and proper billing subject to a business account and expense management system; Jung , U.S. 2014/0058896 generally identifying a mobile terminal and payments made through a digital wallet inclusive of defraying transportation cost by using a discount or coupon; Nuzzi et al., U.S. 2013/0030964 generally identifying obtaining transportation information from a computing device and performing a comparison for determining cost to travel, inclusive of cost per distance rates; and Willard et al., U.S. 2015/0242944 generally identifying transportation options, pricing discounts, corporate accounts and business rules.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        September 21, 2021